office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 grjohnson postf-102708-15 uilc date date to ---------------------------------------------- large business international attn ---------------------- from mark s jennings branch chief branch corporate third party communication none date of communication not applicable subject ----------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------------- buyer ------------------ lossco ------------------------------------ subsidiary ----------------------------------- merger sub --------------------------- services ------------------------ cards ------------------- assets ---------- postf-102708-15 tax_year --------------------------------------------------- tax_year -------------------------------------------------------- tax_year ----------------------------------------------------- change_date -------------------------- date ----------------------- date --------------------------- b -------- c ---------- d ----------- e ------ f ------ g ------ h --------- j ------ k ---- l ---- m ---- n -------- o -------- p -------- q ---- r -------- postf-102708-15 issue whether lossco properly treated deferred revenue obligations stemming from dollar_figureb million of prepaid_income lossco received before its sec_382 ownership_change occurring on change_date in exchange for services to be performed after change_date in determining its net_unrealized_built-in_gain or loss nubig nubil conclusion we conclude that lossco did not properly treat its claimed deferred revenue obligations in determining its nubig nubil for its sec_382 ownership_change on change_date facts lossco undergoes a sec_382 ownership_change on change_date taxpayer through buyer its wholly owned subsidiary acquired all the stock of lossco in a reverse_merger of merger sub a newly formed wholly owned subsidiary of buyer with and into lossco with lossco surviving the merger the acquisition by virtue of the merger the outstanding_stock of lossco was cancelled and converted into the shareholders’ right to receive nil dollar_figurec cash consideration buyer's stock in merger sub was exchanged for newly issued lossco stock buyer paid off dollar_figured million of lossco’s debt and dollar_figuree million of lossco’s debt was forgiven by bank lenders because lossco was insolvent on change_date it excluded the dollar_figuree million of discharged debt from income under sec_108 and sec_108 on its consolidated federal_income_tax return for the short tax_year ending on change_date the debt_discharge reduced lossco’s nol carryforward by dollar_figuree million from dollar_figuref million to dollar_figureg million lossco’s financial statements as of change_date showed dollar_figureh million of liabilities consisting of deferred revenue obligations of approximately dollar_figureb million stemming from payments of dollar_figureb million lossco had received before change_date but under rev_proc postf-102708-15 2004_1_cb_991 date deferred including in income until after change_date accounts_payable of dollar_figurej million which were deducted but not paid on or before change_date and accrued liabilities of dollar_figurek million which also were deducted but not paid on or before change_date prior to the acquisition lossco was the parent_corporation of a consolidated_group of corporations that included subsidiary lossco and subsidiary together referred to as lossco sold cards to customers which entitled them to use lossco assets for a specified number of hours and in connection therewith lossco provided services these cards are typically sold in l-hour and m-hour increments customers pay for the cards at the time the cards are sold a card holder must use up the specified number of hours within a specified number of months any unused hours remaining at the end of the card term will be maintained only with the purchase of a new card expired cards are nonrefundable lossco filed a sec_1_382-11 statement disclosing an ownership_change with its return for its taxable_year ending on change_date lossco was a loss_corporation as defined in sec_382 since it had an nol carryforward on change_date lossco made a closing of the books election for purposes of sec_382 lossco used the closing of the books method to determine which of the payments deferred under revproc_2004_34 were recognized in gross_income in the taxable_year ending on change_date and which were recognized in gross_income in subsequent taxable years law and analysis sec_382 and nubig nubil sec_382 generally limits the use of pre-change nols of a loss_corporation to offset income generated after an ownership_change a loss_corporation is defined by sec_382 as a corporation entitled to use an nol_carryover or having an nol postf-102708-15 for the taxable_year in which an ownership_change occurs an ownership_change occurs when the percentage of stock owned by one or more five-percent shareholders increases by more than percentage points over the lowest percentage of stock of the loss_corporation owned by such shareholder s at any time during a three-year testing_period sec_382 determinations of the percentage of stock held by any person are made on the basis of value sec_382 sec_382 provides that for any post-change_year the sec_382 limitation is the amount equal to the value of the old_loss_corporation multiplied by the long-term federal tax-exempt rate in this case taxpayer determined lossco’s value to be zero and therefore lossco’s annual sec_382 limitation is zero however if a corporation has a nubig at the time of an ownership_change its sec_382 limitation is increased by its recognized_built-in_gain rbig each year in the 5-year recognition_period beginning immediately after the ownership_change sec_382 if instead a corporation has a net_unrealized_built-in_loss nubil at the time of the ownership_change its recognized_built-in_loss rbil each year in the 5-year recognition_period beginning immediately after the ownership_change is subject_to the sec_382 limitation sec_382 provides that a corporation's nubig nubil equals the difference between the fair_market_value fmv of all of its assets and the aggregate adjusted_basis of its assets on the change_date sec_382 provides that if the nubig or nubil does not exceed the lesser_of dollar_figure million or of the fmv of the loss corporation’s assets excluding cash and cash items immediately before the ownership_change then the nubig or nubil as applicable is deemed to be zero sec_382 provides that nubig is properly adjusted for items of income or items of deduction which would be treated as rbig or rbil if properly taken into account or allowable as a deduction in the recognition_period sec_382 provides that any item_of_income which is properly taken into account during the postf-102708-15 recognition_period but which is attributable to periods before the change_date shall be treated as a rbig for the taxable_year in which it is properly taken into account emphasis added sec_382 provides that any amount which is allowable as a deduction during the recognition_period determined without regard to any carryover but which is attributable to periods before the change_date shall be treated as a rbil for the taxable_year for which it is allowable as a deduction emphasis added prepaid_income is an item_of_income that generally arises in the ordinary course of business when a customer makes a prepayment to a vendor under a contract to provide goods or services at some future time examples of prepaid_income include but are not limited to income received prior to the change_date that is deferred under sec_455 reg sec_1_451-5 or revproc_2004_34 or any successor revenue_procedure see preamble to temp_reg sec_1_382-7t 2007_2_cb_239 in this case lossco’s deferred revenue is prepaid_income that is it is income lossco received before the change_date from customers buying cards for services to be provided after the change_date sec_1_382-7 addresses such income it provides treatment of prepaid_income for purposes of sec_382 which of course includes sec_382 prepaid_income is not recognized_built-in_gain the term prepaid_income means any amount received prior to the change_date that is attributable to performance occurring on or after the change_date examples to which this paragraph a will apply include but are not limited to income received prior to the change_date that is deferred under sec_455 sec_1_451-5 or revproc_2004_34 c b date or any successor revenue_procedure emphasis added postf-102708-15 sec_1_382-7 specifically refers to income received prior to the change_date that is deferred under revproc_2004_34 lossco deferred income arising from the sale of the cards under the authority of revproc_2004_34 lossco’s deferred revenue therefore meets the definition of prepaid_income described in the regulation prepaid_income is an item_of_income attributable to the post-change period because that is the period in which performance occurred and expenses were incurred to earn the income preamble to t d 2007_2_cb_239 because prepaid_income is an item_of_income attributable to the post-change period it is not rbig reg sec_1_382-7 likewise the deferred revenue obligations would not be rbil therefore neither the deferred revenue nor the deferred revenue obligations would be treated as a built-in item under sec_382 or h b and therefore an adjustment to nubig nubil for either would not be proper under sec_382 nubig under notice_2003_65 lossco used the approach authorized and described in notice_2003_65 2003_2_cb_747 to determine its nubig nubil and rbig rbil for its ownership_change on change_date notice_2003_65 provides two methods that taxpayers may use to identify built-in items under sec_382 the approach and the approach the use of either approach is entirely optional the reliance section of the notice provides although the approaches described in this notice serve as safe harbors they are not the exclusive methods by which a taxpayer may identify built- in items for purposes of sec_382 other methods taxpayers use to identify built-in items for purposes of sec_382 will be examined on a case-by-case basis notice_2003_65 provides that nubig or nubil is determined in the same manner as it is under sec_1_1374-3 of the income_tax regulations the nubig nubil rule under both the approach and the approach the nubig nubil rule uses a deemed asset sale model that is a hypothetical asset sale by the loss postf-102708-15 corporation of all of its assets at fair_market_value immediately before the change_date to an unrelated buyer who assumes all of the loss corporation’s liabilities the nubig nubil rule ha sec_5 steps but in lossco’s case only the first steps apply under the nubig nubil rule as it applies to lossco nubig nubil is the total of the following- step the amount_realized in the deemed asset sale including the estimated value of contingent liabilities decreased by step any liability of the corporation that would be included in the amount_realized on the deemed asset sale but only if the corporation would be allowed a deduction on payment of the liability decreased by step the aggregate adjusted bases of the corporation’s assets at the time of the deemed asset sale the nubig nubil rule is a calculation of the seller’s gain on a deemed asset sale thus we look to the seller’s treatment as we apply the rule with respect to step seller’s treatment on the deemed asset sale as provided by notice_2003_65 includes taking into account the estimated value of contingent liabilities in determining the amount_realized on the deemed asset sale notice_2003_65 provides in relevant part contingent consideration including a contingent_liability is taken into account in the initial calculation step of nubig or nubil unlike in a case in which an actual election is made and no further adjustments are made to reflect subsequent changes in deemed consideration sec_1_1374-3 see also the special rule concerning contingent consideration in notice_2003_65 sec_1_1374-3 sec_1_1374-3 postf-102708-15 see example and accompanying text this treatment allows nubig nubil to be determined as of the change_date and not be adjusted thereafter thus avoiding having a loss_corporation shift from one nubig nubil status to another during the year recognition_period such shifting was considered inconsistent with congressional intent and not administrable step requires a reduction to the step amount for liabilities included in step for which a deduction would be allowed on a payment on such liability the effect of this rule is to include assumed_liabilities that are reflected in asset basis in the nubig nubil calculations and to not include assumed_liabilities not reflected in asset basis in such calculations treatment of deferred revenue under nubig nubil rule the only issue needing resolution is lossco’s treatment of its dollar_figureb million of deferred revenues under the nubig nubil rule lossco determined its step amount to be dollar_figureo million the dollar_figured million buyer paid 3rd party creditors the dollar_figureh million of assumed_liabilities including the dollar_figureb million of deferred revenues as to the dollar_figureb million of deferred revenues lossco argues that it included them in its step amount on the theory that the deferred revenues oblige lossco to provide services to card holders and that obligation was assumed by buyer in the deemed asset sale lossco cites example of notice_2003_65 for support example of notice_2003_65 illustrates how contingent liabilities affect nubig under step lossco did not reduce the step amount by the deferred revenues of dollar_figureb million lossco argues the receipt of the revenues create only potential obligations not present obligations for lossco to provide services to card holders according to lossco that potential obligation does not rise to the level of a present obligation until in example the fmv of the contingent_liability is determined on the change_date and included in the initial determination of nubig when the true amount of the contingent_liability becomes knowable becomes fixed during the recognition_period the initial nubig amount is not redetermined by substituting the fixed amount for the contingent amount determined on the change_date postf-102708-15 the card is presented to lossco by the cardholder to obtain the use of lossco’s assets and the services connected with that use lossco argues that since the only deductible liabilities discussed in notice_2003_65 are contingent liabilities and lossco’s deferred revenue obligations represent only potential liabilities as of the change_date those deferred revenue obligations do not represent deductible liabilities as of the change_date elaborating on this lossco states deferred revenue does not meet the definition of contingent_liability deferred revenue is a revenue item that has been collected from a customer but has not yet been recognized as income for financial statement purposes or for tax purposes although it does represent an obligation for which the recipient may have to perform services and incur costs in the future the condition that creates a potential liability to pay something in the future does not occur until the holder of the lossco card uses their card to obtain services furthermore when the cardholder exercises their rights to obtain services income will be recognized for tax purposes offset by their expenses this is different than a liability payment related to a contingent_liability that is attributable to the pre- change period in which the condition arose where the payment is in satisfaction of the liability as opposed to an expense offsetting revenue as such we concluded that the deferred revenue did not constitute a contingent_liability and thus was not a deductible_liability taxpayer’s response to nj021-2 follow-up questions memo lossco seems to be arguing here that since it had no obligation to perform in the year it received the deferred revenue there can be no related deductible expenses for purposes of calculating its nubig postf-102708-15 finally in step lossco reduced the step amount by dollar_figurep million the aggregate adjusted total_tax basis of lossco’s assets on the change_date to arrive at lossco’s nubig of dollar_figuren million irs response first we note the obvious inconsistency here if a liability is created by payment creating a deferred revenue obligation so that the obligation is treated as an assumed liability includable in amount_realized on the deemed asset sale then how can the very same payment also represent only the creation of a potential liability that does not ripen into a true liability until the presentation of the card and the scheduling of services occurs we conclude that it cannot be if for purposes of the approach payment of the deferred revenues for the cards created obligations to perform services that are sufficiently ripe to be included in amount_realized then the very same obligations cannot be viewed simultaneously as insufficiently ripe to claim that they are not a deductible_liability obligations under the approach only two results are possible-the item in question is not included in the step amount and so cannot be in the taxpayer’s nubig calculations or the item is included in the step amount but will be backed out under step because a deduction would be allowed on a payment on the item in this case since the item clearly relates to the performance of services a payment on the item would clearly be deductible second a straight forward reading of reg sec_1_1374-3 referred to in notice clearly indicates that lossco’s obligations associated with the deferred revenues create deductible expenses because of the nature of the payment here an obligation to provide for the performance of services stemming from the deferred revenue lossco argues that such obligation to pay perform may never be realized lossco states t o the extent hours are not used and the lossco card expires lossco retains the revenue and does not incur any costs reg sec_1_1374-3 reads as follows postf-102708-15 any liability of the corporation that would be included in the amount_realized on the sale referred to in paragraph a of this section step but only if the corporation would be allowed a deduction on payment of the liability emphasis added it is not clear but it appears that lossco is interpreting this phrase as but only if the corporation will be allowed a deduction for the liability reg sec_1_1374-3 uses the word would not will however would is an auxiliary modal verb here it is used in the verb phrase would be allowed one function of would as an auxiliary modal verb is to express an imaginary future or a hypothetical situation the nubig nubil rule calculation in sec_1_1374-3 expresses the hypothetical sale of all of a corporation’s assets and the assumption of all of the corporation’s liabilities any payment in a hypothetical sale would necessarily have to be a hypothetical payment not a real payment thus here the regulation drafter’s use of the word would in the verb phrase would be allowed is quite appropriate thus the relevant question to be asked here is if lossco made payment that is if lossco performed would lossco be allowed a deduction for expenses_incurred in performing thus for purposes of calculating the amount of lossco’s nubig or nubil we hypothesize that lossco does perform in order to determine if expenses related to performing would be deductible when incurred the answer clearly is yes any payment in fulfillment of lossco’s obligation would be a deductible expense the condition here is - if lossco made payment if the result of that condition coming to fruition is that expenses_incurred in performance would be deductible then those expenses constitute deductible liabilities accordingly since lossco included the dollar_figureb million of deferred revenue obligations in it sec_1374 nubig nubil calculation’s amount_realized step and the dollar_figureb million of postf-102708-15 deferred revenue obligations is a step deductible expense lossco must decrease its step amount by dollar_figureb million under step of those calculations see notice_2003_65 sec_1_1374-3 lossco argues its profits of dollar_figureq million should be reflected in its nubig alternatively lossco argues that its estimated profit of dollar_figureq million the excess of lossco’s dollar_figureb million of deferred revenue over its estimate of the costs to perform the services on presentment of the cards dollar_figurer million is not reflected in its nubig and that it should be lossco is arguing that there is a seller’s profit from the card sales that should be treated as a built in item that should be included in nubig we disagree for the following reasons first lossco is comparing the wrong number ie the estimated costs to seller if seller was not going to sell to buyer and seller was just going to perform the services itself with the deferred revenue amount dollar_figureb million the correct comparison is the amount of deferred revenue to the amount seller would have had to pay the buyer to perform those services the two numbers are not necessarily the same for one thing seller no doubt would have had to pay more than just costs as buyer would have expected to receive a normal profit for performing those same services moreover buyer may use the amount of profit seller was to receive as its guide as to what amount to charge lossco to perform the services any profit or loss that could be attributed to lossco would have to come from changes in circumstances effecting value from when the cards were sold up until the change_date moreover such changes resulting in profits or loss from that period would be captured in the valuation of all of lossco’s assets and the determination of the amount of cash buyer will pay seller in the deemed asset sale any excess profit or loss would have necessarily been earned or incurred in the post-change period and as such such excess profit would be post-change and attributable to the buyer not the seller postf-102708-15 in addition lossco elected to use the deferral method_of_accounting under revproc_2004_34 to defer including the dollar_figureb million in income until a later tax_year after the change_date when lossco expected to record such revenue on its applicable_financial_statement see section dollar_figure of revproc_2004_34 lossco is arguing that despite taking the position under revproc_2004_34 that the advance_payments would not be recognized into revenues until after the change_date and therefore it was properly deferred until after the change_date that this income should be treated as if it were earned before the change_date that is as if the related expenses of performance were incurred before the change_date once again the inconsistencies in lossco’s arguments are obvious conclusions we conclude that lossco’s deferred revenue obligations of approximately dollar_figureb million are not properly includible in its nubig nubil calculations for its ownership_change on change_date sec_382 does not authorize such inclusion since such obligations stem from deferred revenues that lossco earned and therefore were properly attributable to periods after the change_date notice_2003_65 also does not provide authority for such inclusion under the approach only two results are possible - an assumed liability is not included in the step amount and so it cannot be in the taxpayer’s nubig calculations or the assumed liability is included in the step amount but it must be backed out under step because a deduction would be allowed on payment of the liability in this case since the liability relates to the performance of services a payment on the liability would clearly be deductible finally lossco’s profit argument does not require a different outcome as any theoretical profit or loss would likely be insignificant and already properly reflected in lossco’s nubig nubil as an embedded component in the valuation of all of lossco’s assets on the change_date or properly attributable to periods after the change_date and so not a built-in item of lossco but a post-change item of buyer postf-102708-15 accordingly lossco’s nubig correctly calculated will be zero or near zero because lossco’s nubig properly calculated will not exceed the lesser_of dollar_figure million or of the fair_market_value of its assets excluding cash and cash items immediately before the ownership_change lossco’s nubig is zero for purposes of sec_382 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call george johnson at if you have any further questions by _____________________________ mark s jennings branch chief branch corporate
